      Case: 3:20-cr-00089-JZ Doc #: 3 Filed: 02/24/20 1 of 2. PageID #: 9




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                WESTERN DIVISION


STATE OF OHIO                              )     Case No.: 3:20CR00089
                                           )
       Plaintiff                           )
                                           )
                                           )     JUDGE ZOUHARY
                                           )
                                           )     ENTRY OF APPEARANCE
vs.                                        )
                                          )
ERIC TAYLOR                                )     Stephen B. Johnston (0088965)
                                           )     316 N. Michigan Street Suite 416
                                           )     Toledo, Ohio 43604
       Defendant.                          )     419-244-9722 Telephone
                                          )      419-244-9723 Facsimile
                                          )      Attorney for Defendant
                                     ___________

       Now comes Stephen B. Johnston to enter his appearance as counsel of record for

the Defendant, Eric Taylor in the above-captioned matter.



                                                   Respectfully submitted,




                                                   Stephen B. Johnston, Esq.
                                                   Attorney for Defendant
     Case: 3:20-cr-00089-JZ Doc #: 3 Filed: 02/24/20 2 of 2. PageID #: 10




                             CERTIFICATE OF SERVICE

                                              24 day of February 2020 a copy of the
               I hereby certify that on this ___

foregoing document was filed electronically. Notice of this filing will be sent to all

parties by operation of the Court’s electronic filing system. All other parties will be

served by regular U.S. Mail. Parties may access this filing through the Court’s system.




                                                              Respectfully submitted,




                                                      Stephen B. Johnston, Esq.
                                                      Attorney for Defendant
